Citation Nr: 9922783	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals, shell fragment wound, left upper thigh.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1997 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).



REMAND

The veteran contends that his service-connected shell 
fragment wound residuals of the left upper thigh are more 
severe than as reflected by the noncompensable evaluation 
currently assigned therefor, and that an increased rating 
should be awarded.

In adjudicating the veteran's claim, the RO evaluated the 
severity of his disability under the rating criteria set 
forth in 38 C.F.R. § 4.73, Diagnostic Code 5313 (1998), which 
pertains to impairment of Muscle Group XIII.  The RO, 
however, has apparently not considered his claim under the 
rating criteria set forth in 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 and 7805 (1998), which pertain to impairment 
due to scars; no reference is made to these provisions in the 
Statement of the Case that was furnished to the veteran.  The 
veteran has specifically alleged that the scars resulting 
from his shell fragment wound are tender and painful.  

The Board is of the opinion that the veteran's claim should 
be considered under the diagnostic standards set forth in 
Diagnostic Codes 7803, 7804 and 7805, inasmuch as a 
compensable evaluation can also be assigned under these 
criteria.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
addition, due process considerations require that the veteran 
and his representative be furnished with a copy of these 
criteria, prior to any further review of his claim by the 
Board.

This claim is accordingly REMANDED for the following:

1.  The RO should review the veteran's 
claim for a compensable evaluation for 
residuals of a shell fragment wound of 
the left upper thigh under the rating 
criteria set forth in Diagnostic Codes 
7803, 7804 and 7805; that is, the RO 
should ascertain whether the scars that 
are 

residuals of that shell fragment wound 
are of such severity as to warrant 
assignment of a compensable evaluation, 
in accordance with Esteban, supra.

2.  Thereafter, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case that 
sets forth all pertinent laws and 
regulations, to include 38 C.F.R. § 4.118 
and Diagnostic Codes 7803, 7804 and 7805.  
The veteran and his representative should 
be provided with an appropriate period of 
time within which to respond.

NOTE:  Notwithstanding a favorable 
determination by the RO with regard to 
assignment of a compensable rating for 
the veteran's scars under Diagnostic 
Codes 7803, 7804 and 7805, the case is to 
be returned to the Board for 
consideration of his claim under all 
applicable provisions, to include 
Diagnostic Code 5313, unless the veteran 
indicates that assignment of such a 
rating for his scars constitutes a full 
grant of benefits sought.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to satisfy due process 
concerns.  No inferences as to the ultimate disposition of 
this claim should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










